This is an appeal by petitioner from a judgment in a special proceeding prosecuted under the provisions of sections 312 to 315 of the Civil Code, to annul and *Page 798 
set aside an election of officers of the defendant corporation held in the month of December, 1919.
[1] The facts in this case and the case of Powers v. MarineEngineers' Beneficial Assn., etc., et al., ante, p. 551, [199 P. 353], are substantially the same, and the points raised in this case are disposed of by what we have said in the last named case, except as to respondent Thomas Healey, who in the election of officers in the year 1919 was elected for a term of five years. It follows from what we have said in the case ofPowers v. Marine Engineers' Beneficial Assn. that the election for the year 1919 was void, and that there should be a new election to fill the office now held by said respondent Healey.
The judgment is reversed.
Richards, J., and Waste, P. J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on June 4, 1921, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 5, 1921.
All the Justices concurred, except Shurtleff, J., who did not vote.